DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 3/15/2021.
Claims 1-30 are pending. Claims 1, 2, 10, 11, 19, 20, 28, 29 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/14/2021 has been entered.


CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) (Claims 19-23) is/are: 
“means for identifying at least one portion of a display”, “means for determining one or more parameters”, “means for adjusting the identified at least one portion of the display” in Claim 19. “the means for identifying the at least one portion of the display”, “means for identifying the at least one portion of the display” in Claim 20. “means for displaying content corresponding to the application” in Claim 21. “the means for identifying the at least one portion of the display” in Claim 22. “the means for determining the one or more parameters for a portion of the display comprises means for determining the one or more parameters for the portion of the display” in Claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being 7.30.06)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 is declared as “non-transitory computer-readable medium” depends on Claim 29. The claim cannot depends on itself. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1, 3-10, 12-19, 21-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren et al. (US-20130157646-A1, hereinafter Ferren) in view of Reitan (US-20140063061-A1), further in view of Mattila et al. (US-20110287811-A1, hereinafter Mattila)

Regarding Claim 1, Ferren teaches a mobile device, comprising (Ferren, Fig. 5, Element 500 Mobile Device”):
a display (Ferren, Fig. 5, Element 530 Display);
a memory (Ferren, Fig. 5, Element 520 Memory/Registers);
one or more processors (Ferren, Fig. 5, Element 540 Processors) coupled to the memory and the display, wherein the one or more processors are configured to (Ferren, Paragraph [0035], [0036], “The mobile device 500 may further include one or more memories or sets of registers 520”; “The mobile device 500 may include a display 530 and display circuitry”; “the mobile device 500 may further include one or more processors 540”; it is noted the processors is coupled to memory and display): [[ obtain a navigation route associated with the mobile device; ]] 
identify at least one portion of the display, associated with an application (Ferren, Paragraph [0033], “the display screen 400 may include application text 410” “the display screen may include a warning, such as an incoming call warning 415” “the display screen may include one or more larger animations 425”; it is noted 410, 415 and 425 are from different applications and used different portion of display screen) based on the navigation route, 
[[ occluded, based on the navigation route ]], wherein the at least one portion of the display is less than an entire area of the screen [[ application ]] (Ferren, Fig. 4, Portion of the display (element 410 “application text”, 415 “incoming call warning” area, 420 “Photo” and 425 “Animation” area are less than an entire area of the screen);
 [[ generate a content-less mask based on one or more parameters; and occlude, via the content-less mask, content of the application associated with and ]] adjust the identified at least one portion of the display (Ferren, Paragraph [0020], “it is thus possible to illuminate only certain portions of the screen”, “the portion of the display that is illuminated is determined based at least in part on the content to be displayed”).
	Ferren does not explicitly disclose but Reitan teaches obtaining a navigation route associated with the mobile device (Reitan, Paragraph [0695], “A whole delivery service sector can integrate with mobile devices to coordinate kitchen readiness and food delivery with customer demand and navigation route optimization”);
identify at least one portion of the display, associated with an application, changed [[ occlude ]] based on the navigation route (Reitan, Paragraph [0159], [0487], [0932], [0938], identify the range of potential motion for virtual objects “the show is also an app in that it helps guide the group to making decisions about their travel (i.e. destinations, routes, points of interest, tours, etc.)” “rendering component is configured to map said blended input stream to a spherical virtual display surface and to output said selected portion of said image which has been mapped to said spherical virtual display surface” “Various virtual scenes may be shown in the virtual view at the display screen, and these virtual scenes may change to other virtual scenes, depending upon the user's given navigation directions; it is noted based on the user instruction the navigation direction/route will change and the display will change accordingly)
Reitan and Ferren are analogous since both of them are dealing with image display on mobile device. Ferren provided a way of displaying image on the mobile device with different portions of display screen. Reitan provided a way of identify portion of screen based on user interested information (e.g. navigation information) when preparing the display info on the mobile device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate displaying user interested information taught by Reitan into modified invention of Ferren such that when running different application on the mobile device, system will be able to dynamically adjust the portion for displaying based on user interested information selected by current route of the navigating information which provide the user with important information to see on screen when using the mobile device.
Ferren does not explicitly disclose but Mattila teaches identify at least one portion of the display, associated with an application, occlude based on the navigation route (Mattila, Paragraph [0023], [0028], the AR application 109 receives the occluded image of the occluded object from the augmented reality platform; users can choose to utilize such features in pedestrian navigation tasks. AR X-Ray can show portions of the occluded image through portions of the occluder image)
(Mattila, Paragraph [0026],  A parameter in determining the location of the occluded object may include a distance parameter (e.g., based on a zoom function)); and occlude, via the content-less mask, content of the application associated with and adjust the identified at least one portion of the display (Mattila, Paragraph [0060], The mask can be used to create an area where salient features of the background image can be presented on the foreground image. [0067], other criteria can be utilized in determining which salient feature to preserve. Further, a mask M 713 and an inverse mask M' 715 or another mask based on the mask can be utilized to reveal only a portion of the occluded region. [0023], A difficulty to in rendering arises from this loss of context between visible portions of the occluder image and the occluded image. These rendering difficulties can be overcome to improve the cognition of the occluded region and the occluder region)
Mattila and Ferren are analogous since both of them are dealing with image display on mobile display. Ferren provided a way of displaying image on the mobile device with different portions of display screen. Mattila provided a way of define portion of occluded area on screen and only display the portion that is interested on screen controlled by the navigation application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate controllable occluded area for displaying taught by Mattila into modified invention of Ferren such that when preparing the information to display on mobile device. System will be able to allow user to choose which portion to occlud on screen  

Regarding Claim 3, the combination of Ferren, Reitan and Mattila teaches the invention in claim 1, 
The combination further teaches wherein the display is further configured to display content corresponding to the application (Ferren, Paragraph [0020], “if an incoming call <read on application> is received, and the incoming phone number <read on display content> is to be displayed”), wherein the at least one portion of the display is displayed at a lower power level compared to an area of the display that corresponds to the application and is not part of the at least one portion of the display (Ferren, Paragraph [0019], “a mobile device or system will provide power consumption reduction that is based at least in part on the type of display screen contained in the mobile device”).

Regarding Claim 4, the combination of Ferren, Reitan and Mattila teaches the invention in claim 1, 
The combination further teaches wherein the one or more processors are further configured to identify the at least one portion of the display based on predefined areas of the application custom areas of the application, content of the application, [[ location of the mobile device, user input ]] or any combination thereof (Ferren, Fig. 4, Element 410 Application Text, Element 415 Incoming call warning, Element 420 Photo, Element 425 Animation; it is noted 410, 415, 420, 425 are different applications use different portion of display based on the predefined area on the mobile device). 

Regarding Claim 5, the combination of Ferren, Reitan and Mattila teaches the invention in 1, 
The combination further teaches wherein the one or more parameters are based on content of the application [[, pixel patterns, ranking for the at least one portion of the display, visibility needed for the at least one portion of the display, location of the mobile device or any combination thereof ]] (Ferren, Paragraph [0020], “the portion of the display that is illuminated is determined based at least in part on the content to be displayed”).

Regarding Claim 6, the combination of Ferren, Reitan and Mattila teaches the invention in claim 1, 
The combination further teaches wherein the one or more parameters comprise: [[ brightness, opacity, contrast, one or more color levels, ]] luminance [[, gamma, white balance or any combination ]] thereof (Ferren, Paragraph [0023], “the invention allows adjustment of a level of illumination and animation presented. Such as specifying the level of display operations within a set of power management preferences”).

Regarding Claim 7, the combination of Ferren, Reitan and Mattila teaches the invention in 1, 
(Ferren, Fig. 4, Element 420 Photo is the first portion of display, Element 425 animation is the second portion of the display) and wherein the second portion of the display is changed [[ occluded]] based on a second set of parameters (Ferren, Paragraph [0033], “screen 400 may include one or more photos 420, which may be gradually changed in color <read on first set of parameter> or eliminated to reduce power consumption. Further, the display screen may include one or more larger animations 425 and one or more icons 430-440 that may be animated, which may be gradually reduced in power consumption by modifying colors, by changing animation <read on second set of parameter> to a series of still images that are stepped through to approximate the animation, and by Substituting the animation”). 
Ferren does not explicitly disclose but Mattila teaches at least one portion of the display, associated with an application, that may be occluded (Mattila, Paragraph [0023], [0028], the AR application 109 receives the occluded image of the occluded object from the augmented reality platform; users can choose to utilize such features in pedestrian navigation tasks. AR X-Ray can show portions of the occluded image through portions of the occluder image)
As explained in rejection of claim 1, the obviousness for combining of portion of occlusion on display of Mattila into Ferren is provided above.

Regarding Claim 8, the combination of Ferren, Reitan and Mattila teaches the invention in 7, 
(Ferren, Paragraph [0033], “the display screen may include one or more larger animations 425 and one or more icons 430-440 that may be animated, which may be gradually reduced in power consumption by modifying colors <read on first set of parameter>, by changing animation <read on second set of parameter> to a series of still images that are stepped through to approximate the animation, and by Substituting the animation”).

Regarding Claim 9, the combination of Ferren, Reitan and Mattila teaches the invention in claim 1, 
The combination further teaches wherein the at least one portion of the display comprises a shape, size, shape position, coordinates or any combination thereof (Ferren, Fig. 4, Element 410, 420, 425 which are portion of display and comprises of rectangle shapes with different size and position).

Regarding Claim 10, it recites limitations similar in scope to the limitations of Claim 1 but as a method and the combination of Ferren, Reitan and Mattila teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 1 and the combination of Ferren, Reitan and Mattila teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale.

Regarding Claim 28, it recites limitations similar in scope to the limitations of claim 1 and the combination of Ferren, Reitan and Mattila teaches all the limitations as of Claim 1. And Ferren discloses these features can be implemented on a computer-readable storage medium (Ferren, Paragraph [0039], “computer-readable medium having stored thereon computer program instructions, which may be used to program a computer (or other electronic devices) for execution by one or more processors to perform a process according to the embodiments of the present invention”)

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 16, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Regarding Claim 17, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.

Regarding Claim 18, it recites limitations similar in scope to the limitations of Claim 9 and therefore is rejected under the same rationale.

Regarding Claim 21, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 22, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 23, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 24, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 25, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Regarding Claim 26, it recites limitations similar in scope to the limitations of Claim 8f and therefore is rejected under the same rationale.

Regarding Claim 27, it recites limitations similar in scope to the limitations of Claim 9 and therefore is rejected under the same rationale.

Regarding Claim 30, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Claim 2, 11, 20, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren et al. (US-20130157646-A1, hereinafter Ferren) in view of Reitan (US-20140063061-A1), further in view of Mattila et al. (US-20110287811-A1, hereinafter Mattila) as applied to Claim 1, 10, 19, 28 respectively above and An et al. (US 2016/0162241 A1, hereinafter An)

Regarding Claim 2, the combination of Ferren, Reitan and Mattila teaches the invention in claim 1, 
Ferren does not explicitly disclose but Mattila teaches at least one portion of the display, associated with an application, that may be occluded (Mattila, Paragraph [0023], [0028], the AR application 109 receives the occluded image of the occluded object from the augmented reality platform; users can choose to utilize such features in pedestrian navigation tasks. AR X-Ray can show portions of the occluded image through portions of the occluder image)

The combination does not explicitly disclose but An teaches wherein the one or more processors are further configured to identify the at least one portion of the display, associated with the application, that may be changed [[ occluded ]] in response to a power mode indication, [[ battery level, user location, preferences, user usage or any combination thereof ]] (An, Paragraph  [0106], The electronic device 101 may display data (for example, a video that is being reproduced) of a specific program displayed on the sub-display 750 on the determined first area 770.  When the data (for example, a video that is being reproduced) of a specific program displayed on the sub-display 750 are displayed in a first area of the main display 150, [0149], “According to various examples, when the battery level of the electronic device 101 is lowered to below a designated value, the electronic device 101 may switch off a power source of the main display.  The electronic device 101 may display data that are being displayed on the main display and data that are being displayed on the first sub-display of the sub-display unit on the second sub-display of the sub-display unit.  According to an example, the second sub-display of the sub-display unit may be operated in a low power mode”)
An and Ferren are analogous since both of them are dealing with image display on mobile device. Ferren provided a way of displaying image on the mobile device with different portions of display screen. An provided a way of adjust the portions of displaying on the mobile device for application based on power mode.


Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 29, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim 1, filed on 3/15/2021, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of the prior arts Ferren, Reitan and Mattila.
In regard to independent Claims 10, 19 and 28, they recite limitations similar in scope to the limitations of Claim 1 and therefore is rejected under the same rationale.
In regard to Claims 2-9, 11-18, 20-27, and 29-30 they directly/indirectly depends on independent Claim 1, 10, 19, 28 respectively. Applicant does not argue anything other than the independent claim 1, 10, 19, 28. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/YuJang Tswei/Primary Examiner, Art Unit 2619